Exhibit 10.9

ANNALY CAPITAL MANAGEMENT, INC.

Restricted Stock Unit Award Agreement

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as of
February 12, 2020 is between Annaly Capital Management, Inc., a Maryland
corporation (the “Company”) and Glenn Votek (the “Participant”), and governs the
Restricted Stock Units granted by the Company to the Participant in accordance
with and subject to the provisions of the Annaly Capital Management, Inc. 2010
Equity Incentive Plan (the “Plan”). A copy of the Plan has been made available
to the Participant. All terms used in this Agreement that are defined in the
Plan have the same meaning given them in the Plan.

1.    Grant of RSUs. Effective as of February 11, 2020 (the “Date of Grant”),
the Company granted the Participant a total of 100,100 RSUs in accordance with
the Plan and subject to the terms and conditions set forth in the Plan and this
Agreement. Each RSU represents the right to receive a Share upon settlement of
the vested RSUs as set forth herein.

2.    Grant of Dividend Equivalent Rights. Effective as of the Date of Grant,
the Company also granted the Participant Dividend Equivalent Rights in
accordance with the Plan and subject to the terms and conditions set forth in
the Plan and this Agreement. The Dividend Equivalent Rights entitle the
Participant to be credited with additional RSUs (the “Additional RSUs”) with
respect to cash dividends (other than extraordinary cash dividends) paid on
Shares during the period beginning on the Date of Grant and ending on the
earlier of the date that the vested RSUs and vested Additional RSUs are settled
in accordance with Section 4 of this Agreement or the date that the RSUs and
Additional RSUs are forfeited in accordance with Section 3 of this Agreement. On
each date that cash dividends (other than extraordinary cash dividends) are paid
on Shares, the Participant shall be credited with Additional RSUs as follows:
The cash dividend per Share shall be multiplied by the number of RSUs and
Additional RSUs outstanding and credited to the Participant on the dividend
payment date and the resulting product shall be divided by the Fair Market Value
on the dividend payment date. Each Additional RSU represents the right to
receive a Share upon settlement of the vested Additional RSUs as set forth
herein.

3.    Vesting. The Participant’s interest in the RSUs shall become vested and
nonforfeitable to the extent provided in paragraphs (a), (b), (c), (d) and
(e) below.

(a) Continued Employment. The Participant’s interest in all of the RSUs granted
to the Participant shall become vested and nonforfeitable on the date that the
Board appoints a permanent, i.e., non-interim Chief Executive Officer of the
Company if the Participant continues to serve as the Company’s interim Chief
Executive Officer and President from the Date of Grant until such date.

(b) Change in Control. The Participant’s interest in all of the RSUs granted to
the Participant (if not sooner vested), shall become vested and nonforfeitable
on the date of a Change in Control if the Participant continues to serve as the
Company’s interim Chief Executive Officer and President from the Date of Grant
until such date.



--------------------------------------------------------------------------------

(c) Death or Disability. The Participant’s interest in all of the RSUs granted
to the Participant (if not sooner vested), shall become vested and
nonforfeitable on the date that the Participant’s service as the Company’s
interim Chief Executive Officer and President ends if (i) such service ends on
account of the Participant’s death or because the Participant has a total and
permanent disability within the meaning of Section 22(e)(3) of the Code and
(ii) the Participant continues to serve as the Company’s interim Chief Executive
Officer and President from the Date of Grant until the date such service ends on
account of the Participant’s death or total and permanent disability.

(d)    Removal Without Cause. The Participant’s interest in all of the RSUs
granted to the Participant (if not sooner vested), shall become vested and
nontransferable on the date that the Participant ceases to be the Company’s
interim Chief Executive Officer and President if (i) the Board removes him from
office as the Company’s interim Chief Executive Officer or President or both
without Cause (and not on account of the Participant’s death or total and
permanent disability or the Board’s appointment of a permanent, i.e.,
non-interim Chief Executive Officer or President of the Company) and (ii) the
Participant continues to serve as the Company’s interim Chief Executive Officer
and President from the Date of Grant until such date. For purposes of this
Agreement, the term “Cause” means (i) the Participant’s willful failure to
substantially perform the duties of the Company’s interim Chief Executive
Officer and President; (ii) the Participant’s willful violation of any material
law or regulation relating to the Participant’s service as the Company’s interim
Chief Executive Officer and President; (iii) acts or omissions constituting
willful or reckless misconduct on the part of the Participant in respect of his
fiduciary or equivalent statutory obligations to the Company in his capacity as
the Company’s interim Chief Executive Officer and President which is materially
and demonstrably injurious to the Company; (iv) the Participant’s willful
violation of written policies of the Company or Annaly Management Company LLC
(the “Manager”) prohibiting discrimination or harassment; (v) the Participant’s
willful, repeated and material violations of any other written policy of the
Company or the Manager; (vi) the Participant’s willful refusal to follow a
lawful instruction of the Board or the Manager; or (vii) the Participant’s
pleading guilty or “no contest” to, or being convicted or, a felony involving
theft, fraud or embezzlement in connection with the assets of the Company or a
felony involving sexual misconduct. No act or failure to act shall be considered
“willful” if the Participant acts or fails to act in good faith and with a
responsible belief that his action or failure to act was in the best interests
of the Company. It shall be a condition precedent to the Board’s right to remove
the Participant from office for Cause that, if the grounds asserted as Cause are
susceptible to cure or remedy, the Participant shall be given a period of thirty
days from the date of written notice of removal for Cause (describing the
grounds asserted as Cause) to cure or remedy the grounds asserted as Cause and
answer such circumstances for removal in person at a meeting of the Board. For
the avoidance of doubt, in the case of clause (vii) the Participant may be
removed from office as the Company’s interim Chief Executive Officer and
President immediately without any advance written notice.

(e)    Resignation With Good Reason. The Participant’s interest in all of the
RSUs granted to the Participant (if not sooner vested) shall become vested and
nonforfeitable on the date that the Participant ceases to be the Company’s
interim Chief Executive Officer and President if (i) the Participant resigns
from office as the Company’s interim Chief Executive

 

2



--------------------------------------------------------------------------------

Officer and President with Good Reason and (ii) the Participant continues to
serve as the Company’s interim Chief Executive Officer and President from the
Date of Grant until such date. For purposes of this Agreement, the term “Good
Reason” means (i) a materially significant diminishment by the Board in the
Participant’s duties, authorities or responsibilities as the Company’s interim
Chief Executive Officer and President (other than on account of the Board’s
appointment of a permanent, i.e., non-interim Chief Executive Officer or
President of the Company); (ii) the relocation by the Company or the
Participant’s principal place of service more than sixty miles from New York,
New York; or (iii) a material reduction in the Participant’s compensation for
service as the Company’s interim Chief Executive Officer and President. It shall
be a condition precedent to the Participant’s right to resign from office for
Good Reason that the Participant shall have given written notice to the Company
of resignation from office with Good Reason (describing the grounds asserted as
Good Reason) and the Company shall have failed to cure such grounds, within a
thirty day period after the Company’s receipt of such written notice.

The Participant’s interest in the Additional RSUs shall become vested and
nonforfeitable on the date, and to the extent that, the underlying RSUs in
respect of which the Additional RSUs were credited, become vested and
nonforfeitable.

Except as provided in this Section 3, any RSUs and Additional RSUs that are not
vested and nonforfeitable on or before the date that the Participant ceases to
serve as the Company’s interim Chief Executive Officer and President shall be
forfeited on the date that such service ends.

4.    Settlement. Except as provided in Section 5, RSUs and Additional RSUs that
become vested and nonforfeitable shall be settled by the issuance of an equal
number of Shares. The issuance shall be made no later than thirty days after the
date of vesting; provided that any RSUs and Additional RSUs outstanding on the
date of a Change in Control shall be settled on the date of the Change in
Control. Notwithstanding the preceding sentence, if the issuance of Shares under
this Agreement (i) constitutes “deferred compensation” that is subject to
Section 409A of the Code and (ii) is payable on account of a termination of
employment, then such issuance shall be made within thirty days after the
Participant’s “separation from service” (as defined for purposes of Section 409A
of the Code) or, if required in order to avoid a violation of Section 409A of
the Code, on the date that is six months after the Participant’s separation from
service. A fractional Share will not be issued but will instead be disregarded.

Upon any vesting of RSUs and Additional RSUs, the Committee reserves the right
to issue to the Participant, in full satisfaction of the delivery of Shares, a
single cash payment equal to the Fair Market Value of Shares on the day
preceding the date of payment or a combination of Shares and cash payment based
on the Fair Market Value on the day preceding the date of payment. References in
this Agreement to Shares issuable in connection with the RSUs and Additional
RSUs will include the potential issuance of its cash equivalent pursuant to such
right.

5.    Section 280G of the Code. Notwithstanding any other provision of this
Agreement, the number of Shares that may be issued under this Agreement and the
amount of any payment that may be made under this Agreement is subject to
reduction in accordance with, and to the extent provided by, this Section 5.

 

3



--------------------------------------------------------------------------------

(a) If the issuance of Shares or a payment under this Agreement, together with
any other payment or compensation payable to the Participant under another plan,
agreement or otherwise (a “Payment”) would constitute an “excess parachute
payment” within the meaning of Section 280G of the Code, then the aggregate
present value of the Payments shall be reduced (but not below zero) to the
Reduced Amount if and only if the Accounting Firm determines that the reduction
will provide the Participant with a greater net after-tax benefit than the
Participant would realize without any reduction. No reduction shall be made and
the Participant will be entitled to receive all of the Payments, unless the
reduction would provide the Participant with a greater net after-tax benefit.

(b) The “Reduced Amount” shall be an amount expressed in present value which
maximizes the aggregate present value of all Payments without causing any
Payment to be subject to the Excise Tax, determined in accordance with
Section 280G(d)(4) of the Code. The term “Excise Tax” means the excise tax
imposed under Section 4999 of the Code, together with any interest or penalties
imposed with respect to such excise tax.

(c) If any Payments are reduced under this Section 5, then the Payments shall be
reduced on a nondiscretionary basis in such a way to minimize the reduction in
economic value deliverable to the Participant. Where more than one Payment has
the same value for this purpose and they are payable at different times, they
will be reduced on a pro rata basis.

(d) All determinations under this Section 5 shall be made by an independent
certified public accounting firm selected by the Company and agreed to by the
Participant immediately prior to any Change in Control (the “Accounting Firm”).
The Accounting Firm shall provide its determinations and any supporting
calculations both to the Company and the Participant within ten days of the
Change in Control. Any such determination by the Accounting Firm shall be
binding upon the Company and the Participant. All of the fees and expenses of
the Accounting Firm in performing the determinations referred to in this
Section 5 shall be borne solely by the Company.

6.    Transferability. The RSUs and Additional RSUs cannot be transferred except
by will or the laws of descent and distribution.

7.    Shareholder Rights. The Participant shall not have any rights as a
shareholder of the Company with respect to the RSUs and Additional RSUs until,
and then to the extent that, Shares are issued in settlement of the RSUs and
Additional RSUs. Upon the issuance of Shares in settlement of the RSUs and
Additional RSUs, the Participant shall have all the rights of a shareholder of
the Company with respect to those Shares, including the right to vote the Shares
and to receive all dividends on the Shares.

8.    No Right to Continued Employment or Service. This Agreement and the grant
of the RSUs and Dividend Equivalent Rights does not give the Participant any
rights with respect to continued employment by, or service to, the Company, the
Manager or an Affiliate. This Agreement and the grant of the RSUs and Dividend
Equivalent Rights shall not interfere with the right of the Company, the Manager
or an Affiliate to terminate the Participant’s employment or service.

 

4



--------------------------------------------------------------------------------

9.    Governing Law. This Agreement shall be governed by the laws of the State
of New York except to the extent that New York law would require the application
of the laws of another state.

10.    Conflicts. In the event of any conflict between the provisions of the
Plan as in effect on the Date of Grant and this Agreement, the provisions of the
Plan shall govern. All references herein to the Plan shall mean the Plan as in
effect on the Date of Grant.

11.    Participant Bound by Plan. The Participant hereby acknowledges that a
copy of the Plan has been made available to the Participant and the Participant
agrees to be bound by all the terms and provisions of the Plan.

12.    Binding Effect. Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon the Participant and the Participant’s
successors in interest and the Company and any successors of the Company.

13.    Counterparts. This Agreement may be executed in counterparts and each
counterpart shall be deemed an original document and all counterparts shall
constitute a single document.

[signature page follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
as of the date first set forth above.

 

/s/ Glenn Votek

Glenn Votek

ANNALY CAPITAL MANAGEMENT, INC.

/s/ Thomas Hamilton

Name:   Thomas Hamilton Title:   Chair of the Board of Directors

 

6